IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,780



                        EX PARTE DAVID CARBAJAL, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 20060D03759-168-1 IN THE 168TH JUDICIAL DISTRICT COURT
                       FROM EL PASO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

attempted capital murder and one count of aggravated kidnapping and sentenced to ninety-nine

years’ imprisonment. The Eighth Court of Appeals affirmed his conviction. Carbajal v. State, No.

08-07-00149-CR (Tex. App. – El Paso, September 30, 2009).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition for discretionary review pro se. We remanded this application to the trial court

for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Eighth Court of

Appeals in Cause No. 08-07-00149-CR that affirmed his conviction in Cause No. 20060D03759

from the 168th Judicial District Court of El Paso County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: April 25, 2012
Do not publish